Citation Nr: 0107934	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-16 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for gingivitis and 
jawbone loss.

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to service connection for left shoulder pain.

4.  Entitlement to service connection for anal fissure.

5.  Entitlement to an increased original rating for service-
connected left eye retinal detachment, status post scleral 
buckle, currently rated 10 percent disabling.

6.  Entitlement to an increased original rating for service-
connected basilar migraine syndrome, currently rated 30 
percent disabling.




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to July 
1988 and from October 1989 to February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to an increased original rating for 
service-connected left eye retinal detachment, status post 
scleral buckle, and entitlement to service connection for 
gingivitis and jawbone loss, a right eye disability, left 
shoulder pain, and anal fissure are addressed in the remand 
section of this decision.

The Board also notes that in August 1999 the veteran 
requested entitlement to an increased rating for his service-
connected hemorrhoid disorder.  This matter is referred to 
the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue as to entitlement to an increased 
rating for basilar migraine syndrome has been obtained.  

2.  Medical evidence demonstrates the veteran's service-
connected basilar migraine syndrome is presently manifested 
by prostrating attacks occurring approximately twice a month 
without evidence of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the veteran's service-connected basilar migraine syndrome 
have not been met.  38 U.S.C.A. § 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claim
Background

Service medical records show that in October 1995 the veteran 
began to experience episodes of disequilibrium, sensory 
deficits, tinnitus, and hearing loss.  A December 1995 report 
reflects an assessment of possible basilar migraines.  In a 
neurological occurrence log dated from December 23, 1995, to 
February 18, 1996, the veteran provided detailed information 
of symptoms he experienced during that period.  

A February 1996 neurologist's report includes a diagnosis of 
basilar migraine syndrome and recommended a regimen of daily 
aspirin.  In May 1996 the neurologist noted that the veteran 
had experienced no further problems after beginning low dose 
aspirin therapy and stated there were no contraindications to 
his resuming his role as a pilot.  A diagnosis of history of 
basilar migraine syndrome resolved with daily aspirin was 
provided.

A June 1996 report noted the veteran had been symptom free 
since beginning a regimen of daily aspirin and had been able 
to perform all administrative duties without interruption and 
had resumed vigorous bicycle riding without triggering any 
symptoms.  The diagnosis, in pertinent part, was basilar 
migraine syndrome, well controlled with aspirin.  

A September 1996 report noted the veteran complained he had 
experienced 3 episodes the previous 6 weeks.  The diagnoses 
included basilar migraine breakthrough.  

An October 1996 neurologist's report noted the veteran had 
been symptom free before June when he began to develop right-
side facial tightening following a significantly stressful 
family event.  He reported the symptom had persisted as a 
nearly constant dullness to the right side of his face and 
that he had experienced 2 distinct periods of memory loss.  
It was indicated the veteran was currently undergoing 
evaluation for possible flight status de-certification.  The 
impression was basilar migraine syndrome.  Verapamil therapy 
was recommended.

In December 1996 the veteran reported constant right-sided 
facial paresthesia, decreased energy while driving at night, 
and symptoms aggravated by increased concentration.  The 
diagnoses was migraine syndrome.

A January 1997 report noted the veteran had begun treatment 
with Zoloft and reported some moderation of symptoms but no 
resolution.  Neurologic examination revealed no motor or 
sensory deficits except for subjective complaints of left 
facial paresthesia and decreased sensation.  A final 
diagnosis of basilar migraine syndrome was provided.  It was 
noted the veteran was permanently disqualified from flying 
due to that diagnosis.  

A January 1998 physical evaluation board report included a 
diagnosis of basilar migraine.  It was noted the disorder was 
a condition that could be unfitting but was not currently 
compensable or ratable.  

During VA neurological examination in April 1998 the veteran 
reported a history of neurologic symptoms since October 1995.  
He noted he had taken medication and had experienced a 
dramatic increase in the severity and frequency of his 
spells.  The examiner noted the veteran's cranial nerves were 
clinically intact, the extraocular muscles were intact, the 
pupils were equal, round, and reactive to light, the disks 
were sharp, visual fields were full, the tongue was midline, 
the palate elevated symmetrically, there was no facial 
asymmetry, and face sensation was normal.  The diagnoses 
included a history of a complicated vertebral basilar 
migraine under good control with medication.

In October 1998 the RO granted entitlement to service 
connection for basilar migraine syndrome.  A 0 percent 
disability rating was assigned effective from March 1, 1998, 
the first day of the month following the veteran's separation 
from active service.

In his notice of disagreement the veteran stated he 
experienced symptoms related to his vertebral basilar 
migraine syndrome weekly but in a good month only bimonthly.  
He reported the problem was normally manifest as right facial 
numbness and was well controlled with Zoloft.  He stated he 
was able to work through those attacks but that he was 
concerned about the occasional moderate attacks of symptoms, 
including the rapid onset of drowsiness or dizziness, he 
experienced.  He noted he had not experienced a serious 
attack, described as stroke-like symptoms and memory loss, 
since he began using Zoloft.  He stated entitlement to an 
increased rating was warranted because the disorder affected 
his daily life and employment.  

At his personal hearing in August 1999, the veteran testified 
that he had experienced only neurological symptoms associated 
with his basilar migraine disorder.  He reported his present 
symptoms included right-sided facial numbness, the sudden 
onset of fatigue, and irritability, occurred sometimes twice 
a week but sometimes only twice a month.  He stated the 
sudden onset of fatigue did not affect his ability to drive 
or function because he was able to sense the onset of the 
symptoms.  He reported, in essence, that he experienced 
incapacitating symptoms approximately twice a month.  He 
stated he was presently self-employed and under contract with 
the Department of Defense but that he had been unable to 
qualify for his preferred employment as an airline pilot 
primarily because of his basilar migraine syndrome.

During VA neurological examination in September 1999 the 
veteran reported symptoms, occurring approximately weekly, of 
right-sided facial numbness, minor headache, and light-
headedness.  He stated he became quite tired after these 
episodes and that approximately twice a month an attack would 
require he lie down for 20 minutes to 2 hours.  The examiner 
noted mild sensory diminution to the right face but otherwise 
intact cranial nerves.  Motor examination revealed 5/5 
strength and intact sensation.  Reflexes were symmetric and 
intact.  Gait and tandem gait were normal.  There was some 
unsteadiness on Romberg testing.  The diagnoses included a 
history of vertebral basilar migraine.  It was noted the 
veteran's reports indicated prostrating events approximately 
twice a month.

A June 2000 hearing officer's decision, inter alia, granted 
entitlement to a 30 percent disability rating for the 
veteran's service-connected basilar migraine syndrome.  An 
effective date from March 1, 1998, was provided.

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of an increased rating claim.  The 
record shows the veteran underwent VA neurological 
evaluations in April 1998 and September 1999.  He was also 
provided the opportunity to present testimony at a hearing on 
appeal before a VA hearing officer in August 1999.  The 
veteran has not indicated that there are any additional 
medical records, not already associated the claims folder, 
that should be obtained. Therefore, the Board is satisfied 
that all relevant facts have been properly developed as to 
this matter and that no further assistance is required in 
order to satisfy the duty to assist.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

A disorder unlisted in the Rating Schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The Rating Schedule provides disability ratings for migraine 
headache disorders with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability (50 percent); or with characteristic 
prostrating attacks occurring on an average once a month over 
last several months (30 percent).  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2000).

Based upon the medical evidence of record, the Board finds 
the veteran's service-connected basilar migraine syndrome is 
presently manifested by prostrating attacks occurring 
approximately twice a month as described by his most recent 
VA examination.  The Board notes, however, that the record 
does not indicate the disorder causes severe economic 
inadaptability.  In fact, the veteran testified he was 
presently self-employed as a government consultant.  
Therefore, the Board finds that an increased or "staged" 
rating in excess of 30 percent is not warranted.

The Board also notes that the veteran's service-connected 
disability may be evaluated under the analogous rating 
criteria for seizure disorders.  The Rating Schedule provides 
disability ratings for grand mal epilepsy, Diagnostic Code 
8910, and petit mal epilepsy, Diagnostic Code 8911, as 
follows: a 100 percent evaluation is warranted for 12 major 
seizures during the preceding year; an 80 percent evaluation 
is warranted for 4 major seizures, or more than 10 minor 
seizures weekly, during the preceding year; a 60 percent 
evaluation is warranted for 3 major seizures, or 9 to 10 
minor seizures weekly, during the preceding year; a 40 
percent evaluation is warranted for 1 major seizure during 
the preceding 6 months or 2 major seizures, or 5 to 8 minor 
seizures weekly, during the preceding year.  See 38 C.F.R. 
§ 4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  The frequency 
and nature of seizures may be established by competent, 
consistent lay testimony emphasizing convulsive and immediate 
postconvulsive symptomatology.  Evidence of the foregoing 
must be presented in order to warrant a change in an 
evaluation for a seizure disorder.  Id.

The Board finds the evidence of record demonstrates the 
veteran presently experiences minor seizures approximately 
twice a month.  A 40 percent evaluation requires evidence of 
a major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year.  Therefore, an increased or "staged" rating 
in excess of 30 percent under the analogous rating criteria 
for a seizure disorder is not warranted.

The Board notes that in exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2000).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorder 
addressed in this decision, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher or "staged" rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for an 
increased rating.


ORDER

The claim for entitlement to an increased original rating for 
service-connected basilar migraine syndrome is denied.


REMAND

The Board notes there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the 
service connection claims on appeal is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In this case, the record indicates the RO denied the 
veteran's service connection claims as not well grounded, in 
essence, because the medical evidence failed to demonstrate 
disabilities related to injuries or disease incurred or 
aggravated by active service.  As the duty to assist has been 
revised, the Board finds a remand is required for additional 
medical evidence.  

In addition, the Board notes that VA laws applicable to 
service connection for dental disorders were also revised 
during the course of this appeal.  These changes became 
effective June 8, 1999.  64 Fed. Reg. 30392.  

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Under the amended VA regulations treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.381 (effective after June 8, 1999).  

As to the issue of entitlement to an increased original 
rating for service-connected left eye retinal detachment, 
status post scleral buckle, the Board notes that chronic 
detachment of a retina is rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6008 (2000).  
The rating criteria for impairment of field vision are 
outlined in Diagnostic Code 6080. 

The October 1999 VA eye examiner provided diagnoses of 
superior visual field loss to the left eye and extraocular 
muscle imbalance causing intermittent diplopia related to the 
veteran's retinal detachment during active service. The Board 
notes, however, that the RO did not consider whether a higher 
rating was possible under the criteria for diplopia and that 
the medical evidence of record does not provide information 
as to the degree of diplopia sufficient for VA ratings 
purposes.  

The rating criteria for impairment of eye muscle function are 
outlined in Diagnostic Code 6090 (2000).  It is noted that 
ratings may not be applied for diplopia and decreased visual 
acuity or field of vision in the same eye.  Therefore, the 
Board finds additional medical development is required for an 
adequate determination of this matter.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issues on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the current nature and extent of his 
service-connected left eye retinal 
detachment, status post scleral buckle, 
and to determine the current nature and 
etiology of any present right eye 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should 
describe the extent of left eye muscle 
function impairment in degrees of 
diplopia, calculate the left eye visual 
field loss with a discussion of how the 
calculations were determined, and perform 
any tests or studies deemed necessary for 
an accurate assessment.  A complete 
rationale for the opinions given should 
be provided.

3.  The veteran's claims file should be 
reviewed by appropriate VA medical 
examiners to determine the current nature 
and etiology of any present gingivitis and 
jawbone loss, left shoulder pain, or 
recurrent anal fissure.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiners.  The examiners should perform 
any examination, tests, or studies deemed 
necessary for an accurate assessment.  A 
complete rationale for the opinions given 
should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.  The RO 
should adjudicate the issue of entitlement 
to service connection for gingivitis and 
jawbone loss in light of the amended VA 
regulations.  See 38 U.S.C.A. § 1712 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.381 
(effective after June 8, 1999).  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



